Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “to and fro mechanism” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050615A1 of Zume Inc. ( hence after “Zume”, same as US Pub 2020/0200393) in view of WO 2007/015215A2 of Arce Lik Anonim Sirketi (hence after “Arce”}). 	The modular oven rack system (100 fig 1) of Zume comprises an array of oven stots (140) that may accommodate the insertion of any number of ovens(102) up to the number of oven slots (110}, comprising: a first interchangeable cooking module (Fig.1A, left element 102, each correspondingly shaped and sized oven is inserted into a respective oven slot in the oven rack; a plurality of loadable ovens that are insertable into the oven slots, see para 0005 of US Pub) containing an impingement oven (page 39, In 29-34) the ovens (102) take the form of air impingement ovens, Including one or more blowers that blow extremely hot air, and optionally a rack with a manifold, a second interchangeable cooking module(Fig.1A, right top element 102} containing a hot air oven having a cooking chamber(Pg.32, ln14-15 ) further, some cooking units may control air flow therein,  thus able to operate in a convective cooking mode if desired and a blower for directing heated air (Pg.39, In30-37) one or more blowers that blow a extremely hot air and optionally a cock with a manifold).			  	Zume fails to disclose a cook rack having multiple air deflectors having different lengths located within said cooking chamber and a blower for directing heated air .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zume in view of Arce as applied to claim 1 above, and further in view of US Pub 2010/0276413 A1 of Nam et al.
Zume in view of Arce discloses the modular cooking apparatus of Claim 1 
but neither Zume nor Arce discloses wherein said cooking chamber further includes a first plenum located above said cooking chamber in which air moves in a first horizontal direction; and a second plenum in which air moves in a vertical direction and delivers said horizontally directed heated air in a horizontal direction opposite said first horizontal direction. Nam, in same field of endeavor of a cooking oven discloses, wherein said cooking chamber further includes a first plenum located above said cooking chamber in which air moves in a first horizontal direction (fig 4, arrow above element 260) and a second plenum in which air moves in a vertical direction (fig 4, arrow left side below 260) and delivers said horizontally directed heated air in a horizontal direction opposite . 
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zume in view of Arce as applied to claim 1 above, and further in view of US Pub 20080105136 A1 of McFadden. 										Neither Zume nor Arce discloses hot air oven includes a magnetron. McFadden, in the same field of endeavor of a cooking oven, discloses a magnetron (para 0039), a choke for electromagnetic energy produced by magnetron (37) to limit leakage to below the allowable limit. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking parameter of Zume in view of McFadden so as to improve cooking completeness (para 0039 of McFadden).
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zume in view of Arce and McFadden as applied to claim 3 above, and in view of US Pub 2009/0194090 A1 of Kim et al and in further in view of GB 120,641 of Joseph Baker & Sons (henceforth “Joseph”). 
	Zume in view of Acre, and further in view of McFadden discloses the modular cooking apparatus of claim 3 above, Zume further discloses a holding surface located inside said cooking chamber (page 41, Ln 11-14, each of loadable oven 102 contains a support structure 103 upon which the food items are placed for cooking and supports 103 may include a grate, grill, grid and the like), a motor 
	Kim discloses an oven comprising: an oven door for covering and cooking chamber (para 0009) which adjusts the flow of air in a channel formed in the oven door so as to concurrently satisfy heat insulating and cooking), wherein said oven door includes an external cover (fig 3, element 50) and an internal cover (fig 3, element 51, para 0047) . As shown in fig 3 a door 20 may include a front glass (50) installed on the front frame (23), a rear glass (51) installed on the rear surface of the door frame (23). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and combine the covers of Kim with apparatus of Zume to reduce costs (Kim para 0071, since a discharge duct of an electric component chamber for discharging hot air is formed into a venture tube shape to cool the door and does not require a cooling device this lowering the cost). 						The cooking device of Joseph discloses a to-and-fro motion mechanism connected to said food holding surface via a rod (page 4, Ln 29-30, sole is not a flexible type but is known as a drawplate variety, mounted to move backward and 
Conclusion
8.	The prior art made of record and not relied upon (listed in form 892) is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 



/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762